Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION

This office action is in response Notice of Appeal filed on 06/15/22. 


Summary of claims
	
Claims 1-21 are pending.

Claims 1-21 are rejected.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bossetti et al. (US Pub. 9537353).

As to claims 1, 9 and 16 the prior art teach a method of adapting charging for an accessory device (see fig 1), the method comprising: 

at a charging device (see fig 1): transmitting a first power signal with a first transmission amplitude (see fig 1, fig 2 col. 3 lines 52 to col. 4 lines 15); 

measuring a receiving load of the first power signal (see fig 1, fig 2 col. 4 lines 18-29) ; 

determining based on the measured receiving load whether a response signal is received from the accessory device (see fig 1-2 col. 4 lines 28-60 and background); 

and if the charging device does not receive (see fig 3a element 304) the response signal, transmitting a second power signal (see fig 3b) at a second transmission amplitude that is lower than the first transmission amplitude so as to reduce potential magnetic saturation (see fig 1-3 col. 7 lines 46 to col. 8 lines 59 and summary).

As to claims 2 and 17 the prior art teach further comprising debouncing the response signal at the transmission coil (see fig 1-3 col. 4 lines 10-50).

As to claims 3 and 15, the prior art teach wherein: determining based on the measured receiving load whether a response signal is received from the accessory device includes determining a modulation depth based on the receiving load, and if the modulation depth is greater than a modulation threshold, transmitting a second power signal at a second transmission amplitude that is less than the first transmission amplitude (see fig 1-4 col. 8 lines 6 to col. 9 lines 10 and summary).

As to claims 4 and 12 the prior art teaches wherein the second transmission amplitude is at least twice the determined modulation depth (see fig 2-4 col. 8 lines 40 to col. 9 lines 35).

As to claims 5, 11 and 18 the prior art teaches wherein the second transmission amplitude 1s less than 75% of the first transmission amplitude (see fig 2-4 col. 7 lines 40 to col. 8 lines 50 and background).

As to claim 6 the prior art teaches further comprising if the transmission coil does not receive a response signal to the second transmission signal, transmitting a third power signal at a third transmission amplitude (see fig 1-4 col. 9 lines 15-65).

As to claims 7 the prior art teach wherein the third transmission amplitude is less than 75% of the second transmission amplitude (see fig 2-5 col. 9 lines 40 to col. 10 lines 15).

As to claim 8 the prior art teaches wherein: determining based on the measured receiving load whether a response signal is received from the accessory device includes determining whether the receiving load indicates the receiving coil is saturated (see fig 1-2 col. 4 lines 45 to col. 5 lines 20 and background). 

As to claims 10 the prior art teach wherein the modulation threshold is 90% of the first transmission amplitude (see fig 1-4 col. 5 lines 20-65).

As to claim 13 the prior art teaches wherein the second transmission amplitude is less than the first transmission amplitude by an amount equal to at least the modulation threshold (see fig 2-6 col. 8 lines 30 to col. 9 lines 50).

As to claims 14 the prior art teach further comprising if the modulation depth is greater than the modulation threshold, transmitting a charging energy from a transmission coil (see fig 4-6 col. 9 lines 50 to col. 10 lines 45).

As to claim 19 the prior art teaches the instructions further comprising determining a modulation depth of the first transmission signal (see fig 1-4 col. 6 lines 30-60).

As to claims 20 the prior art teach further comprising comparing a modulation depth to a modulation threshold and transmitting the second transmission signal if the modulation depth is greater than the modulation threshold (see fig 1-4 col. 4 lines 60 to col. 6 lines 20 and background).

As to claims 21 the prior art teach wherein one or more of the first power signal and the second power signal are wireless power signals (see fig 1-4 col. 8 lines 30 to col. 9 lines 40 and summary).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH C TAT/Primary Examiner, Art Unit 2851